 

[ex10-1logo.jpg]

 

EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 17, 2012
(the “Effective Date”), by and between Investview, Inc., a Nevada corporation
(the “Company”) at 1244 South Business Park Drive, Suite 240, Draper, Utah 84020
and David M. Kelley (“Executive”, and together with the Company, the “Parties”)
at (address)(city)(state)(zipcode).

WITNESSETH:

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the Parties set forth below, and intending to be legally bound
hereby, the Parties agree as follows:

Section 1. Term. Executive’s employment hereunder shall commence as of the
Effective Date, and subject to earlier termination in accordance with the terms
of Section 8 hereof, shall terminate on the second anniversary of the Effective
Date (the “Term”); provided that the Term shall automatically be extended for
successive two (2) year periods unless, prior to the 90th calendar day preceding
the expiration of the then existing Term, either Company or Executive provides
written notice to the other that it elects not to renew the Term. Upon delivery
of such notice, this Agreement shall continue until expiration of the Term,
whereupon this Agreement shall terminate and neither party shall have any
further obligations thereafter arising under this Agreement, except as
explicitly set forth herein.

Section 2. Position; Duties; Principal Place of Business.

(a) During the Term, Executive (i) will be employed by the Company as its Chief
Operating Officer, (ii) will have all authorities, duties and responsibilities
customarily exercised by an individual serving in those positions in enterprises
of a similar size and structure, (iii) shall be assigned no authorities, duties
or responsibilities that are inconsistent with, or that impair his ability to
discharge, the foregoing authorities, duties and responsibilities, and (iv)
shall report directly to the Chief Executive Officer of the Company (the “CEO”).

(b) During the Term and except as otherwise agreed to in writing by the Company,
Executive shall devote Executive’s full employable time, attention and best
efforts to the business affairs of the Company (except during vacations or
illness). Notwithstanding the foregoing, Executive shall be entitled to devote a
reasonable amount of time to civic and community affairs and the management of
his personal investments so long as these other activities do not interfere with
the performance of Executive’s duties hereunder.

(c) Executive’s principal place of business shall be located in an office of the
Company in Red Bank, New Jersey. Executive agrees to travel on behalf of the
Company as reasonably necessary to perform his duties under this Agreement,
including to the Company’s offices in Draper, Utah, to which Executive
acknowledges he may be required to travel on a regular basis. The Company will
reimburse Executive in accordance with Section 6 below for all reasonable and
necessary costs in connection with such travel.

 

Section 3. Base Salary. During the Term, Executive shall receive an annual base
salary (the “Base Salary”) of $200,000 payable in regular installments in
accordance with the Company’s usual payroll practices. Payment of the Base
Salary to the Executive shall commence no later than 90 days from the Effective
Date, or if earlier, as soon as the CEO determines that the Company is
financially capable initiating the payment of the Base Salary, at which time
Executive shall be paid all Base Salary earned for the period commencing on the
Effective Date through the payment. All salary earned from the starting data of
employment shall be accrued on the Company’s books. The Base Salary shall be
reviewed annually and shall be increased (but not reduced) based on performance
criteria to be agreed upon between the CEO and the Executive at the beginning of
each operating year during the Term. Upon achievement of annual performance
metrics, as agreed between the CEO and the Executive and approved by the
Compensation Committee of the Board of Directors, the Base Salary will increase
to $300,000 commencing with the beginning of the second year of the Term.
Executive’s position is exempt and Executive will not be eligible for overtime
pay.

Section 4. Annual Bonus. During the Term, Executive will be eligible to receive
a performance-based annual bonus (“Annual Bonus”) with a target amount of no
less that 50% of Executive’s Base Salary for the relevant year based upon
performance criteria to be agreed upon between the CEO and the Executive and
approved by the Compensation Committee of the Board of Directors at the
beginning of each fiscal year of the Company subject to executive’s continued
employment through the last day of such year. Subject to Section 11(c) hereof,
the Annual Bonus will paid no later than the first pay period following the
fiscal year-end earnings call covering the year in which the Annual Bonus was
earned.

 

Page | 1

[ex10-1logo.jpg]



Section 5. Equity Compensation

(a) Upon execution of this employment agreement, Executive will be granted an
award of Two Hundred Fifty Thousand (250,000) restricted stock units (“RSUs”) in
respect of shares of common stock of the Company (“Common Stock”) that will vest
as follows subject to the continuing employment of Executive on the vesting date
or as otherwise provided in Section 8 hereof: (a) fifty percent of the RSUs, or
One Hundred Twenty Five Thousand (125,000) shares of Common Stock, will vest on
the first anniversary of the Effective Date and (b) the balance of the RSUs, or
One Hundred Twenty Five Thousand (125,000) shares of Common Stock, will vest
quarterly or with respect to Thirty One Thousand two Hundred and Fifty (31,250)
shares of Common Stock on each of (i) September 30, 2013, (ii) December 31,
2013, (iii) March 31, 2014 and (iv) June 30, 2014.

(b) In respect of vested RSUs will delivered upon the earliest of the
Executive’s (i) death, (ii) Disability, (iv) termination of employment (unless
such termination is for Cause), (iv) a change in control event (within the
meaning of Internal Revenue Code Regulations Section 1.409A-3(i)(5)) or (v) the
second anniversary of the Effective Date. The employee will have the option of
satisfying applicable withholding taxes arising in connection with the RSUs by
(i) directing the Company to withhold the necessary amount of shares of Common
Stock or (ii) paying to the Company the amount of any such withholding taxes or
(iii) a combination of the foregoing.

 

Section 6. Expenses. The Company shall reimburse Executive for the ordinary,
necessary and reasonable business expenses incurred by him in the performance of
his duties hereunder; provided, that such expenses are incurred and accounted
for in accordance with the Company’s written policies and procedures including
proper documentation and approval. All such expenses shall be reimbursed in a
timely manner consistent with the Company’s policies and procedures. Any such
reimbursement shall take place no later than March 15 of the calendar year that
immediately follows the calendar year in which the expense was incurred.

Section 7. Benefits.

(a) During the Term, Executive shall be entitled to participate in all medical
and other employee benefit plans, including vacation, sick leave, life
insurance, retirement accounts, vacation and holiday allowances and other
employee benefits provided by Company to similarly situated employees on terms
and conditions no less favorable than those offered to such employees (and no
less favorable to Executive than similar plans offered by Company to its
executive management). Such participation shall be subject to the terms of the
applicable plan documents and the Company’s generally applicable policies.

(b) Vacations. During the Term, Executive shall be entitled to fifteen (15) paid
vacation days during each calendar year hereunder.

Section 8. Termination of Employment. Either Party may terminate Executive’s
employment hereunder for any reason upon thirty days advance written notice or
as otherwise provided under the provisions of this Section 8. In the event that
the Executive’s employment is terminated for any reason, the Executive will be
entitled to payment of (a) accrued but unpaid base salary, employee benefits and
reimbursement of business expenses through the termination date, (b) any prior
year’s Annual Bonus earned but unpaid prior to the termination date and (c) any
vested RSUs (collectively, the “Accrued Amounts”).

(a) Death.

(i) The Term and Executive’s employment hereunder shall automatically terminate
upon Executive’s death.

(ii) Upon the termination of the Term and Executive’s employment hereunder
pursuant to this Section 8(a), Executive’s estate shall be entitled to the
Accrued Amounts, and any unvested Company equity awards, including the RSUs,
shall fully vest. All other benefits, if any, due to Executive’s estate
following Executive’s termination due to death shall be determined in accordance
with the plans, policies and practices of the Company; provided, that Executive
(or his estate, as the case may be) shall not participate in any severance plan,
policy or program of the Company. Executive’s estate shall not accrue any
additional compensation (including any Base Salary or annual bonus) or other
benefits under this Agreement following such termination of employment, except
for any benefits to which Executive (or his estate) is entitled pursuant to the
terms of the employee benefit plans of the Company in which Executive is
participating immediately prior to such termination.

 

Page | 2

[ex10-1logo.jpg]



(b) Disability.

(i) At any time during the Term, the Company may terminate the Term and
Executive’s employment hereunder due to Executive’s Disability (as defined
below). “Disability” means Executive becoming disabled during the Term by reason
of any illness, injury, accident or condition of either a physical or
psychological nature and, as a result, in unable to perform substantially all of
his duties and responsibilities after reasonable accommodation, as may be
required by applicable law, for any period of one hundred eighty (180)
consecutive calendar days.

(ii) Upon the termination of the Term and Executive’s employment hereunder
pursuant to this Section 8(b), Executive shall be entitled to receive the
Accrued Amounts, and any unvested Company equity awards, including the RSUs,
shall fully vest . Executive shall not accrue any additional compensation
(including any Base Salary or annual bonus) or other benefits under this
Agreement following such termination of employment. All other benefits, if any,
due to Executive following the expiration of the Term pursuant to this Section
8(b) shall be determined in accordance with the plans, policies and practices of
the Company; provided, that Executive shall not participate in any severance
plan, policy or program of the Company.

(c) Termination for Cause; Voluntary Termination.

(i) At any time during the Term, (A) the Company may terminate the Term and
Executive’s employment hereunder for “Cause” (as defined below) by written
notice specifying the grounds for Cause in reasonable detail, and (B) Executive
may terminate the Term and Executive’s employment hereunder “voluntarily” (that
is, other than by death or disability in accordance with Section 8(a) or 8(b) or
due to Good Reason in accordance with Section 8(d)).

(ii) For purposes of this Agreement, “Cause” shall mean: (a) a conviction of or
plea of guilty or nolo contendere by Employee to a felony, or any crime
involving fraud or embezzlement; (b) the refusal by Employee to perform his
material duties and obligations hereunder; (c) Employee’s willful and
intentional misconduct in the performance of his material duties and
obligations; or (d) Employee or any member of his family makes any personal
profit arising out of or in connection with a transaction to which Company is a
party or with which it is associated (other than the sale of Company capital
stock by Employee or his family member) without making disclosure to, and
obtaining the prior written consent of, the Company. For purposes of this
Agreement, “family” shall mean Employee’s spouse and/or un-emancipated children.
The written notice given hereunder by Company to Employee shall specify in
reasonable detail the cause for termination. In the case of a termination
described in clauses (a) and (d) above, such termination shall be effective upon
receipt of the written notice. In the case of a termination described in clauses
(b) and (c) above, such termination notice shall not be effective until thirty
(30) days after Employee’s receipt of such notice, during which time Employee
shall have the right to respond to Company’s notice, to be heard before the
Board and to cure the breach or other event giving rise to the termination, and
no termination for Cause shall be effective unless Employee fails to cure the
breach within such period.

(iii) Upon the termination of the Term and Executive’s employment hereunder
pursuant to this Section 8(c) by the Company for Cause, or by the Executive
voluntarily, Executive shall be entitled to receive the Accrued Amounts.
Executive shall not accrue any additional compensation (including any Base
Salary or annual bonus) or other benefits under this Agreement following such
termination of employment. All other benefits, if any, due to Executive
following Executive’s termination of employment for Cause or due to Executive’s
voluntary termination pursuant to this Section 8(c) shall be determined in
accordance with the plans, policies and practices of the Company; provided, that
Executive shall not participate in any severance plan, policy or program of the
Company.

 

(d) Termination without Cause; for Good Reason.

(i) At any time during the Term, the Company may terminate the Term and
Executive’s employment hereunder without Cause and Executive may terminate the
Term and his employment for Good Reason.

(ii) Upon the termination of Executive’s employment pursuant to this Section
8(d), Executive shall receive (A) the Accrued Amounts, (B) any unvested Company
equity awards, including the RSUs, shall fully vest and (C) Executive shall
receive a lump sum severance payment within fifteen (15) days following the
termination date in an amount equal to the greater of (i) Executive’s Base
Salary for the balance of the Term or (ii) six (6) months’ Base Salary, in each
case at the rate in effect immediately prior to such termination and iii)
benefits for the same term related to the base salary period. All other
benefits, if any, due Executive following a termination pursuant to this Section
8(d) shall be determined in accordance with the plans, policies and practices of
the Company; provided, that Executive shall not participate in any severance
plan, policy or program of the Company. Executive shall not accrue any
additional compensation (including any Base Salary or annual bonus) or other
benefits under this Agreement following such expiration of the Term.

 

Page | 3

[ex10-1logo.jpg]



(iii) “Good Reason” shall mean any of the following events occurs that are not
cured by the Company within thirty (30) days of written notice specifying the
occurrence such Good Reason event, which notice shall be given by Executive to
the Company within ninety (90) days after the occurrence of the Good Reason
event : (A) any reduction in Executive’s then-current Salary; (B) any material
failure by the Company to timely grant, or timely honor, any equity or long-term
incentive award; (C) any failure by the Company to pay or provide required
Salary, Equity Compensation or any bonus or incentive compensation and benefits
as required herein; (D) a material diminution in Employee’s title, duties,
responsibility or authority; (E) the failure of the Company to obtain the
assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of Company or upon a merger,
consolidation, sale or similar transaction of Company; (F) the voluntary or
involuntary dissolution of Company, the filing of a petition in bankruptcy by
Company or upon an assignment for the benefit of creditors of the assets of
Company; (G) a material diminution in Employee’s title, duties, responsibility
or authority; any requirement that Executive’s principal place of business be
relocated such that he reasonably cannot maintain his primary residence at the
address set forth in Section 13(d) hereof or (H) a material breach of the
provisions of this Agreement by the Company.

 

(e) Notice of Termination. Any purported termination of employment by the
Company or Executive during the Term (other than pursuant to Section 8(a)) shall
be communicated by a written Notice of Termination to Executive or the Company,
respectively, delivered in accordance with Section 13(d) hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in the Agreement relied upon, the
termination date, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated.

(f) No Mitigation; No Off-Set. Executive will not be required to seek other
employment or attempt to reduce any payments due to Executive under this Section
8, and any compensation (in whatever form) earned by Executive from any
subsequent employment will not offset or reduce the Company’s severance
obligations under this Section 8 following Executive’s termination. The
Company’s obligation to pay Executive any payments under this Section 8 will not
be subject to set-off, counterclaim or recoupment of amounts owed by Executive
to the Company.

Section 9. Restrictive Covenants.

(a) Confidential Information. Executive shall not, in any manner, for any
reasons, either directly or indirectly, use for the benefit of any person or
entity other than Company, or otherwise divulge or communicate to any person,
firm or corporation, any confidential information concerning any matters not
generally known or otherwise made public regarding which the Company’s business,
finances, marketing and/ or operations, research, development, inventions,
products, designs, plans, procedures, or other data (collectively, “Confidential
Information”) except in the ordinary course of business or as required by
applicable law or a court of competent jurisdiction. Without regard to whether
any item of Confidential Information is deemed or considered confidential,
material, or important, the parties hereto stipulate that as between them, to
the extent such item is not generally known, such item is important, material,
and confidential and affects the successful conduct of Company’s business and
good will, and that any breach of the terms of this Section 9(a) shall be a
material and incurable breach of this Agreement. Confidential Information shall
not include: (i) information obtained or which became known to Executive other
than through his employment by Company; (ii) information in the public domain at
the time of the disclosure of such information by Executive; (iii) information
that Executive can document was independently developed by Executive; and (iv)
information that is disclosed by Executive with the prior written consent of
Company.

(b) Non-Competition. During the Term of this Agreement and for one year
thereafter, Executive shall not engage, without the prior consent of Company in
any of the following competitive activities: (a) engaging directly or indirectly
in any business in competition with any material business engaged in (or
proposed to be engaged in as evidenced by documented discussions, which
discussions in the case of post-employment non-competition, must have occurred
prior to termination of Executive’s employment) by Company; (b) soliciting or
taking away any employee, agent, representative, contractor, supplier, vendor,
customer, franchisee, lender or investor of Company, or attempting to so solicit
or take away; or (c) interfering with any contractual or other relationship
between Company and any employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor. In addition, during the Term
and for two years thereafter, neither party (including any affiliate of either
party) shall make or cause to be made any negative statement of any kind
concerning the other party or its affiliates, or their directors, officers or
agents or employees.

 

Page | 4

[ex10-1logo.jpg]



(c) Return of Documents. Executive agrees that all documents and materials
furnished to Executive by Company and relating to Company’s business or
prospective business are and shall remain the exclusive property of Company.
Executive shall deliver all such documents and materials, uncopied, to Company
upon demand therefore and in any event upon expiration or termination of this
Agreement.

(d) Inventions. All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Executive, alone or with others, during the
Term, whether or not during working hours, that are within the scope of the
business of Company or that relate to or result from any of Company’s work or
projects or the services provided by Executive to Company pursuant to this
Agreement, shall be the exclusive property of Company. Executive agrees to
assist Company, at Company’s expense, to obtain patents and copyrights on any
such ideas, inventions, writings, and other developments, and agrees to execute
all documents necessary to obtain such patents and copyrights in the name of
Company.

(e) Conflicts of Interest. To ensure that Executive avoids situations that
create an actual or potential conflict between personal interests and those of
the Company in performing his duties, during the Term, Executive will promptly
disclose to the Board of Directors of the Company full information concerning
any interest, direct or indirect, of Executive (as owner, shareholder, partner,
lender or other investor, director, officer, employee, consultant or otherwise)
or any member of his immediate family in any business that is reasonably known
to Executive to purchase or otherwise obtain services or products from, or to
sell or otherwise provide services or products to, Company or to any of its
suppliers or customers and the Executive further agrees to adhere to any
Conflict of Interest Policy that may be adopted by the Board of Directors of the
Company.

(f) Injunctive Relief. Executive acknowledges and agrees that the covenants and
obligations of Executive set forth in this Section 9 with respect to
non-competition, non-solicitation, confidentiality and Company’s property relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that Company shall be entitled to an injunction, restraining order or
such other equitable relief (without the requirement to post bond) as a court of
competent jurisdiction may deem necessary or appropriate to restrain Executive
from committing any violation of the covenants and obligations referred to in
this Section 9. These injunctive remedies are cumulative and in addition to any
other rights and remedies Company may have at law or in equity.

(g) Executive agrees that the provisions of this Section 9 shall survive
expiration or earlier termination of this Agreement for any reasons, whether
voluntary or involuntary, with or without cause, and shall remain in full force
and effect thereafter. Notwithstanding the foregoing, if this Agreement is
terminated upon the dissolution of Company, the filing of a petition in
bankruptcy by Company or upon an assignment for the benefit of creditors of the
assets of Company, the provisions of this Section 9 shall be of no further force
or effect.

 

Section 10. Indemnification. The Company will indemnify Executive to the fullest
extent permitted by law and its bylaws (including advancement of legal fees) for
any action or inaction of Executive while serving as an officer or director of
the Company. The Company will cover Executive under its directors and officers
liability insurance policies both during and, while potential liability exists,
after Executive’s termination of employment. The provisions of this Section 10
shall survive the termination of Executive’s employment with the Company.

Section 11. Code Section 409A.

(a) Compliance. Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and applied so that the payments and benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), or shall comply
with the requirements of Code Section 409A, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Code Section 409A. To the extent that the Company determines
that any provision of this Agreement would cause the Executive to incur any
additional tax or interest under Code Section 409A, the Company shall be
entitled to reform such provision to attempt to comply with or be exempt from
Code Section 409A through good faith modifications. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company without violating the provisions of Code Section 409A.

 

Page | 5

[ex10-1logo.jpg]



(b) Separate Payments. Notwithstanding anything in this Agreement to the
contrary, the right to receive installment payments hereunder shall be treated
as a right to receive a series of separate payments in accordance with Code
Section 409A and Final Treasury Regulation Section 1.409A-2(b)(2)(iii).

(c) Short-Term Deferral. Except as otherwise specifically provided, amounts
payable under this Agreement, other than those expressly payable on a deferred
or installment basis, will be paid as promptly as practicable following the date
they are earned and vested and, in any event, on or prior to March 15 of the
year following the first calendar year in which such amounts are no longer
subject to a substantial risk of forfeiture, as such term is defined in Section
409A of the Code.

(d) Specified Employee. Notwithstanding any provision in this Agreement or
elsewhere to the contrary, if on his termination date Executive is deemed to be
a “specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death, and
(ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit; provided, that, payments or benefits that qualify
as short-term deferral (within the meaning of Code Section 409A and Final
Treasury Regulations Section 1.409A-1(b)(4)) or involuntary separation pay
(within the meaning of Code Section 409A and Final Treasury Regulations Section
1.409A-1(b)(9)(iii)(A)) and are otherwise permissible under Section 409A and the
Final Treasury Regulations, shall not be subject to such six-month delay.

 

(e) Separation from Service. Notwithstanding anything in this Agreement or
elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Code Section 409A upon or following a
termination of Executive’s employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
and the date of such separation from service shall be the Termination date for
purposes of any such payment or benefits.

(f) No Designation. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement or otherwise
which constitutes a “deferral of compensation” within the meaning of Code
Section 409A.

(g) Expense Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred.

Section 12. Code Section 280G.

(a) In the event that Executive shall become entitled to payments and/or
benefits provided by the Agreement or any other amounts to (or for the benefit
of) Executive that constitute “parachute payments,” as such term is defined
under Section 280G of the Code, as a result of a change in ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company (collectively, the “Company Payments”), and such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and similar tax, if any, that may hereafter be imposed
by any taxing authority), the Company shall pay to Executive at the time
specified in clause (v) below an additional amount (the “Gross-Up Payment”) such
that the net amount retained by Executive from the Company Payments together
with the Gross-Up Payment, after deduction of any Excise Tax on the Company
Payments and any U.S. federal, state, and local income or payroll tax upon the
Gross-Up Payment provided for by this clause (i), but before deduction for any
U.S. federal, state, and local income or payroll tax on the Company Payments,
shall be equal to the Company Payments.

 

Page | 6

[ex10-1logo.jpg]



(b) For purposes of determining whether any of the Company Payments and Gross-Up
Payment (collectively, the “Total Payments”) will be subject to the Excise Tax
and the amount of such Excise Tax: (i) the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or a certified
public accountant appointed following a change in ownership that is or tax
counsel selected by such accountants or the Company (the “Accountants”) such
Total Payments (in whole or in part): (1) do not constitute “parachute
payments,” (2) represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code in excess of the “base
amount” or (3) are otherwise not subject to the Excise Tax; and (ii) the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Accountants in accordance with the principles of Section 280G of the
Code.

(c) In the event that the Accountants are serving as accountants or auditors for
the individual, entity or group effecting the change in control (within the
meaning of Section 280G of the Code), Executive may appoint another nationally
recognized accounting firm to make the determinations hereunder (which
accounting firm shall then be referred to as the “Accountants” hereunder). All
determinations hereunder shall be made by the Accountants which shall provide
detailed supporting calculations both to the Company and Executive at such time
as it is requested by the Company or Executive. The determination of the
Accountants, subject to the adjustments provided below, shall be final and
binding upon the Company and Executive.

(d) For purposes of determining the amount of the Gross-Up Payment, Executive’s
marginal blended actual rates of federal, state and local income taxation in the
calendar year in which the change in ownership or effective control that
subjects Executive to the Excise Tax occurs shall be used. In the event that the
Excise Tax is subsequently determined by the Accountants to be less than the
amount taken into account hereunder at the time the Gross-Up Payment is made,
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction). Notwithstanding the foregoing, in the event that
any portion of the Gross-Up Payment to be refunded to the Company has been paid
to any U.S. federal, state and local tax authority, repayment thereof (and
related amounts) shall not be required until actual refund or credit of such
portion has been made to Executive. Executive and the Company shall mutually
agree upon the course of action to be pursued (and the method of allocating the
expense thereof) if Executive’s claim for refund or credit is denied. In the
event that the Excise Tax is later determined by the Accountants or the Internal
Revenue Service (or other taxing authority) to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest or penalties payable with respect
to such excess) promptly after the amount of such excess is finally determined.

 

(e) The Gross-Up Payment or portion thereof provided for in clause (iv) above
shall be paid not later than the sixtieth (60th) day following an event
occurring which subjects Executive to the Excise Tax; provided, however, that if
the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Accountants, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to clause (iv) above, as soon as the amount
thereof can reasonably be determined, but in no event later than the
seventy-fifth (75th) day after the occurrence of the event subjecting Executive
to the Excise Tax. Subject to clauses (iv) and (ix) of this Exhibit B, in the
event that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Company
to Executive, payable on the fifth (5th) day after demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).

 

Page | 7

[ex10-1logo.jpg]



(f) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect Executive, but
Executive shall control any other issues. In the event that the issues are
interrelated, Executive and the Company shall in good faith cooperate so as not
to jeopardize resolution of either issue, but if the parties cannot agree,
Executive shall make the final determination with regard to the issues. In the
event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, Executive shall permit the representative of the
Company to accompany Executive, and Executive and Executive’s representative
shall cooperate with the Company and its representatives.

(g) The Company shall be responsible for all charges of the Accountants.

(h) The Company and Executive shall promptly deliver to each other copies of any
written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Section 12.

(i) Nothing in this Section 12 is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to Executive and the repayment obligation null and void.

(j) Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Section 12 shall be made in any event no later than the end of the calendar
year immediately following the calendar year in which Executive remits the
related taxes, and any reimbursement of expenses incurred due to a tax audit or
litigation shall be made no later than the end of the calendar year immediately
following the calendar year in which the taxes that are the subject of the audit
or litigation are remitted to the taxing authority, or, if no taxes are to be
remitted, the end of the calendar year following the calendar year in which the
audit or litigation is completed.

 

(k) The provisions of this Section 12 shall survive the termination of
Executive’s employment with the Company for any reason.

Section 13. Miscellaneous.

(a) Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement, and is signing the Agreement
voluntarily and with full knowledge of its significance; (ii) the execution,
delivery and performance of this Agreement by Executive does not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound; (iii) Executive is not a party to or bound by an employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity which would interfere in any material respect with the
performance of his duties hereunder; and (iv) Executive shall not use any
confidential information or trade secrets of any person or party other than the
Company Group in connection with the performance of his duties hereunder.

(b) Modification; Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and an officer of the Company (other than Executive)
duly authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party at any time of any breach of the other Party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No failure by either
party to declare a default based on any breach by the other party of any
obligation under this Agreement, nor failure of such party to act quickly with
regard thereto, shall be considered to be a waiver of any such obligation, or of
any future breach.

(c) Successors and Assigns. Executive may not assign his rights or interests
under this Agreement. This Agreement shall be binding on and inure to the
benefit of the successors and assigns of the Company.

(d) Notice. For the purpose of this Agreement, all communications provided for
in this Agreement, shall be in writing and shall be deemed to have been duly
given if delivered personally, if delivered by overnight courier service, or if
mailed by registered mail, return receipt requested, postage prepaid, addressed
to the respective addresses or sent via facsimile to the respective facsimile
numbers, as the case may be, as set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt;
provided, however, that (i) notices sent by personal delivery or overnight
courier shall be deemed given when delivered; (ii) notices sent by facsimile
transmission shall be deemed given upon the sender’s receipt of confirmation of
complete transmission, and (iii) notices sent by registered mail shall be deemed
given five (5) days after the date of deposit in the mail.

 

Page | 8

[ex10-1logo.jpg]



If to the Company, to:

Investview, Inc.

200 Broad Street

Red Bank, NJ 07701

Telephone: (___) ___________

Facsimile: (___) ___________

Attention: Dr. Joseph J. Louro

with a copy to:

Fleming PLLC

49 Front Street, Suite 206

Rockville Centre, New York 11570
Telephone: 516-833-5034

Facsimile: 516-977-1209
Attention: Stephen M. Fleming, Esq.

If to Executive, to:

David M. Kelley

(address)

(city), (state) (zip)

Telephone: (___) ___________

Facsimile: (___) ___________

with a copy to:

 

(e) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF UTAH OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF UTAH TO BE APPLIED. IN FURTHERANCE OF THE
FOREGOING, THE INTERNAL LAW OF THE STATE OF UTAH WILL CONTROL THE INTERPRETATION
AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF
LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

(f) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.

(g) Severability. If any term or provision of this Agreement (or any portion
thereof) is determined by a court of competent jurisdiction to be invalid,
illegal, or incapable of being enforced, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect. Upon a
determination that any term or provision (or any portion thereof) is invalid,
illegal, or incapable of being enforced, the Parties agree that a reviewing
court shall have the authority to “blue pencil” or modify this agreement so as
to render it enforceable and effect the original intent of the parties to the
fullest extent permitted by applicable law.

(h) Advice of Counsel and Construction. Each Party acknowledges that such Party
had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement. Accordingly, the rule of construction of contract
language by the drafting party is hereby waived by each Party.

(i) Legal Fees. The Company shall either pay or reimburse Executive (as elected
by the Company) for all reasonable legal fees and expenses incurred by Executive
in connection with the negotiation and drafting of this Agreement

 

Page | 9

[ex10-1logo.jpg]



(j) Entire Agreement. This Agreement sets forth the entire agreement of the
Parties in respect of the subject matter contained herein and supersedes all
prior agreements (including, but not limited to, the Original Agreement),
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written in respect of the subject matter contained
herein. For the avoidance of doubt, the Company and the Executive agree and
acknowledge that the entering into of this Agreement, and the provision that
this Agreement supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written in respect of the subject matter contained herein.

(k) Withholding Taxes. The Company shall be entitled to withhold from any
payment due to Executive hereunder any amounts required to be withheld by
applicable tax laws or regulations.

 

(l) Headings. The headings contained herein are for the convenience of reference
and are not to be used in interpreting this Agreement.

(m) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first above written.

  INVESTVIEW, INC.       By: /s/ Joseph J. Louro     Name: Dr. Joseph J. Louro  
  Title: Chairman and Chief Executive Officer   EXECUTIVE       By: /s/ David M.
Kelley     David M. Kelley

 



Page | 10

